By the Court,

Sutherland, J.
The only point in this case is whether an endorser is discharged in consequence of the endorsees having taken from the maker a bond and warrant of attorney, to enter up judgment for the amount of the note *119against him. The judge decided correctly that the endorser was not discharged.
It was not suggested upon the trial that the bond and warrant were accepted in satisfaction of the note; but it was insisted that the acceptance of the bond and warrant was, per se, a discharge of the endorser. Now, on the face of the transaction, according to the ordinary course of business, a bond and warrant of attorney under such circumstances are taken merely as collateral security; and as there was no intimation of a desire to have the jury pass upon the question whether the acceptance was in satisfaction of the note or not, the judge had no reason to suppose that the counsel thought that there was any thing out of the ordinary course in this case. Considering it as a case of a bond and warrant of attorney, given for the purpose of enabling the plaintiff to enter up judgment and increase his security, the judge correctly charged the jury that it did not discharge the endorser. It was not giving time to the maker, nor in any manner affecting or imparing the right of the endorser. It was nothing more than the confession of a judgment by the maker, withoujt even a stipulation to stay execution for a day. The case of Hallett v. Holmes, 18 Johns. R. 28, if any authority were necessary, is in point.
Motion for new trial denied.